June 12, 2009


Mr. Timothy Patton
Timothy Patton, PC
11 Lynn Batts Lane,  Suite 120
San Antonio, TX 78218
Mr. Kevin Patrick Yeary
Assistant Criminal District Attorney
300 Dolorosa, Suite 4030
San Antonio, TX 78205-3030

RE:   Case Number:  07-0322
      Court of Appeals Number:  04-07-00050-CV
      Trial Court Number:  1995-JUV-01540

Style:      IN RE  JAMES ALLEN HALL

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion in the
above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Ms. Marcy Hogan Greer  |